Case 1:20-cv-24523-AMC Document 515 Entered on FLSD Docket 03/29/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        Case No. 20-24523-CIV-CANNON/OTAZO-REYES

  GILEAD SCIENCES, INC., and
  GILEAD SCIENCES IRELAND UC,

          Plaintiffs,

  v.

  ALLIANCE MEDICAL CENTER, INC., et al.,

        Defendants.
  ______________________________________/
                                 ORDER SETTING HEARING

          THIS CAUSE came before the Court upon defense counsel Reginald (Tony) Moss, Jr.,

  Esq. (“Attorney Moss”) Motion for Leave to Withdraw as Counsel of Record for Defendant Jean

  Rodney (“Rodney”) (hereafter, “Motion to Withdraw) [D.E. 504]. This matter was referred to the

  undersigned pursuant to 28 U.S.C. § 636 by the Honorable Aileen M. Cannon, United States

  District Judge [D.E. 311]. It is hereby

          ORDERED AND ADJUDGED that a hearing on the Motion to Withdraw is SET for

   April 15, 2021 at 4:00 PM. The hearing will be conducted by Zoom Conference. Log-in

   instructions will be provided to counsel via e-mail. Defendant Rodney is required to appear at

   the hearing. Attorney Moss shall serve a copy of this order on Defendant Rodney.

          DONE AND ORDERED in Chambers at Miami, Florida this 29th day of March, 2021.


                                                     ____________________________________
                                                     ALICIA M. OTAZO-REYES
                                                     UNITED STATES MAGISTRATE JUDGE


  cc:     United States District Judge Aileen M. Cannon
          Counsel of Record
